Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 8, 2018

                                    No. 04-17-00622-CV

                 WORLDWIDE AUTOMOTIVE REPAIR PAINT BODY,
                                Appellant

                                              v.

                          SANTANDER CONSUMER USA INC.,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-08203
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

       Appellant’s brief was due on February 23, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court